NO. 07-11-0098-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                                MARCH 29, 2011
                        ______________________________


            IN RE HARVEY BRAMLETT, JR. AND JASON BLAKENEY, RELATORS
                                       
                       _________________________________

                              ORIGINAL PROCEEDING
           ARISING FROM THE 108[TH] DISTRICT COURT OF POTTER COUNTY
              NO. 099017-00-E; HONORABLE DOUGLAS WOODBURN, JUDGE
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ..
                              MEMORANDUM OPINION
	By this original proceeding, Relators, Harvey Bramlett, Jr., and Jason Blakeney, both inmates proceeding pro se and in forma pauperis, sought to compel the Honorable Douglas Woodburn, Judge of the 108th District Court of Potter County, to recuse himself from their suit against the Texas Department of Criminal Justice and certain named employees of the Department and to rule on a myriad of motions pending in the trial court.  Now pending in this proceeding is Relators' Motion to Dismiss Mandamus in which they represent that Judge Woodburn has issued a ruling in the underlying suit which they intend to appeal. 
	Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, we grant Relators' request and dismiss the petition for writ of mandamus.  Having dismissed this proceeding at the request of Relators, no motion for rehearing will be entertained. 	


							Patrick A. Pirtle
							      Justice